DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/26/2021 has been entered.

Response to Arguments
Applicant’s arguments, filed 04/26/2021, with respect to the previous 35 USC §112(a) rejection have been fully considered and are persuasive. The 35 USC §112(a) rejection of claim 13 has been withdrawn.

Applicant’s arguments, filed 04/26/2021, with respect to the previous 35 USC §112(a) rejection have been fully considered and are persuasive. The 35 USC §112(a) rejection of claims 13-14 has been withdrawn.

Applicant’s arguments, filed 04/26/2021, with respect to the previous 35 USC §103 rejections have been fully considered and are persuasive. The 35 USC §103 rejections have been withdrawn.

Applicant’s arguments, filed 04/26/2021, with respect to the Park reference have been fully considered and are persuasive.

Applicant’s arguments, filed 04/26/2021, with respect to the Krasnov reference have been fully considered but are not persuasive.
Specifically, while Krasnov suggests Cu diffusion may be prevented, Krasnov also suggests it may still occur, but may be reduced (see ¶16). Thus, there may be some inherent diffusion to form a p+ layer; of course, this merits a discussion about whether p+-p-n and p-i-n could be regarded as similar after optimization of total doping profile.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BRAD HAN on 11/05/2021.

The application has been amended as follows:
Cancel claim 23.

Election/Restrictions
Claims 1, 3-6, 9-14, and 21-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/16/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claim 1 is a product claim, and product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. It is the examiner’s opinion that this suggests a p-type region having a higher copper concentration than intrinsic CIGS.
In general, “a photosensitive element, comprising a first film layer, a second film layer and a third film layer, wherein the first film layer, the second film layer and the third film layer are in a sequentially stacked structure, the first film layer is a p-type copper indium gallium selenide (CIGS) layer, the second film layer is an i-type CIGS layer, and the third film layer is an n-type film layer, and the first film layer, the second film layer and the third film layer form a PIN junction structure; the photosensitive element further e.g. Miyazaki, et al., US-20110024859-A1.
The closest prior art of record is Lee, US-20120260966-A1, Park, et al., US-20140131728-A1, and Sato, JP-2011210803-A. NPL Siebentritt (see PTO-892 mailed 01/28/2021) is relied upon for teachings of how CIGS composition affects resulting dopant concentration.
Lee, US-20120260966-A1, teaches “a photosensitive element, comprising a first film layer, and a third film layer, wherein the first film layer, and the third film layer are in a sequentially stacked structure, the first film layer is a p-type copper indium gallium selenide (CIGS) layer, and the third film layer is an n-type film layer; the photosensitive element further comprises a first electrode at a side, opposite to the second film layer, of the first film layer, the first film layer covers the first electrode layer and the first electrode is a single-layer copper electrode” (see Figs. 6-7, as well as Fig. 3 for Cu profile).
Lee does not teach a second film layer, the second film layer is an i-type CIGS layer, nor the first film layer, the second film layer and the third film layer form a PIN junction structure, the first film layer is rendered p-type by diffusion of copper elements from the first electrode to the first film layer, nor a thickness of the second film layer is 
NPL Siebentritt suggests that Cu-rich regions are generally p-type, and Cu-poor regions are generally n-type, and thus with a Cu-gradient taught by Lee, it is suggested that there is an i-type region between the Cu-rich region and the Cu-poor region, with a Cu ratio between Cu-rich and Cu-poor (see Fig. 2).
However, Lee, alone in combination, does not teach “the first film layer is formed by disposing an i-type CIGS material and is rendered p-type by diffusion of copper elements from the first electrode to the i-type CIGS material first film layer; a thickness of the second film layer is more than 10 times as much as a thickness of the first film layer.” Instead, Lee teaches Cu diffusion into a group-III group-VI layer 201 (see Fig. 6). Thus, Cu must be diffused from back electrode layer 100 through layer 201 in entirety. This is substantially different than diffusing Cu into i-type CIGS, or into CIGS in general, and thus the product-by-process limitation recites sufficient structure to differentiate the product from Lee.
Park, et al., US-20140131728-A1, teaches “a photosensitive element, comprising a first film layer, a second film layer and a third film layer, wherein the first film layer, the second film layer and the third film layer are in a sequentially stacked structure, the first film layer is a p-type copper indium gallium selenide (CIGS) layer, the second film layer is an i-type CIGS layer, and the third film layer is an n-type film layer, and the first film layer, the second film layer and the third film layer form a PIN junction structure; the photosensitive element further comprises a first electrode at a side, opposite to the a copper thin film 800 on electrode 200 with thin copper film 800, CIGS powder layer 310 undergoes heat treatment to form absorber layer 300, and copper film 800 is incorporated into absorbing layer 300; see ¶57 and Fig. 3. In the examiner’s opinion, in Park’s Fig. 3, before heat treatment, the CIGS layer is not as claimed, even if copper thin film 800 could be construed as an electrode, while after heat treatment, there is no copper electrode. From the stoichiometry of the film, the examiner believes the CIGS powder layer 310 could be i-type, or alternatively, it would have been obvious to do so for the same reasons suggested by Siebentritt, enumerated above. Additionally, the limitation “a thickness of the second film layer is more than 10 times as much as a thickness of the first film layer” would have been obvious over Siebentritt for the same reasons enumerated above).
However, Park uses the copper thin film 800 primarily to prevent the formation of MoSe2 at the back electrode (see 210 in Fig. 1). Thus, there does not appear to be a teaching or suggestion to use a copper electrode with a CIGS powder layer, e.g., a combination of the teachings of the Park and Lee references, as this would defeat the purpose of using a Mo electrode while preventing formation of MoSe2.
Sato teaches a solar cell having CIGS particles 30 with p-type core 31 and an n-type layer 32 formed thereon, and teaches that on an electrode made of a Cu thin wire, heat treatment is used to turn n-type CIGS layer 31 back into p-type CIGS 32 (un-dope; see Fig. 4). bona fide doping. If it had performed bona fide doping to form a p-type layer on an n-type CIGS particle having no p-type layer, the examiner would have made such a rejection, but the reference does not teach this.
There were no references having a CIGS solar cell having a copper electrode (most references use Mo, but recite Cu as an alternative in a Markush group) in combination with depositing i-type CIGS thereon (most references use a process similar to that taught by Lee, but with a Mo electrode layer and a thinner copper layer that is consumed to make CIGS; see Discussion of Lee above as to why this would not produce the claimed product, including product-by-process limitation).
Claim 15, and claims dependent thereon, are rejoined, and allowed, for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721